PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,004,181
Issue Date: June 26, 2018
Application No. 14/929,279
Filing or 371(c) Date: October 31, 2015
Attorney Docket No. EMIP-15-003  
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition March 16, 2021, requesting issuance of a duplicate Letters Patent for the above-identified patent that is being considered under 37 CFR 1.182.

The petition hereby is GRANTED.

The Office of Data Management (ODM) is directed to issue duplicate Letters Patent.

A copy of this decision is being forwarded to the Office of Data Management for issuance of the duplicate Letters Patent.  

Any questions concerning this matter may be directed to the undersigned at (571) 272-4584.  Any questions concerning issuance of the duplicate Letters Patent should be directed to 
Kimberly House at the Office of Data Management (ODM) 571-272-4200.




/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions                                                                                                                                                                                                        




cc:	Kimberly House, Randolph Square, 9th Floor, Room D33 (Fax No. (571) 270-9958)